Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 1 of 17 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


LESLIE UFONDU, on behalf of herself and all               Civil Case Number: _____________
others similarly situated,

                       Plaintiff(s),                                CIVIL ACTION

                                                        CLASS ACTION COMPLAINT AND
                     -against-                            DEMAND FOR JURY TRIAL

KOPLAN WELSH AND ASSOCIATES LLC,

                       Defendant(s).


                          LOCAL CIVIL RULE 10.1 STATEMENT

       1.      The mailing addresses of the parties to this action are:

               LESLIE UFONDU
               928 Brennan Court
               South Plainfield, New Jersey 07080

               KOPLAN WELSH AND ASSOCIATES LLC
               3422 Old Capital Trail
               PMB 869
               Wilmington, Delaware 19808


                                 PRELIMINARY STATEMENT

       2.      Plaintiff on behalf of herself and all others similarly situated (“Plaintiff”), by and

through her attorneys, alleges that Defendants, KOPLAN WELSH AND ASSOCIATES LLC

(“KWA”) and JOHN DOES 1-25 their employees, agents and successors (collectively

“Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.



                                           Page 1 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 2 of 17 PageID: 2




                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

        6.       Plaintiff is a natural person, a resident of Middlesex County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       KWA maintains a location at 3422 Old Capital Trail, PMB 869, Wilmington,

Delaware 19808.

        8.       KWA uses the instrumentalities of interstate commerce or the mails to engage in

the principal business of collecting debt and/or to regularly engage in the collection or attempt to

collect debt asserted to be due or owed to another.

        9.       KWA is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692(a)(6).

        10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series




                                            Page 2 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 3 of 17 PageID: 3




of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.     Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of herself and all New Jersey consumers and their successors in interest (the

“Class”), who Defendants collected or attempted to collect a debt from, in violation of the

FDCPA, as described in this Complaint.

       12.     This Action is properly maintained as a class action. The Classes are initially

defined as:

                   All New Jersey consumers who KWA collected or attempted to
                   collect a debt from, which was owned by KWA, which
                   included the alleged conduct and practices described herein.

                   The class definitions may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this
                   Action.

       13.     The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

               class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons in

                       New Jersey who Defendant(s) collected or attempted to collect a debt

                       from, which violates specific provisions of the FDCPA.

                   b. Commonality: There are questions of law and fact common to the class

                       members which predominate over questions affecting any individual Class

                       member.       These common questions of law and fact include, without

                       limitation:

                                            Page 3 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 4 of 17 PageID: 4




                        i.      Whether the Defendants violated various provisions of the FDCPA

                                as set forth herein:

                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class



                                             Page 4 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 5 of 17 PageID: 5




Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

       16.      Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                    STATEMENT OF FACTS

       17.      Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18.      At some time prior to February 8, 2021, Plaintiff allegedly incurred a financial

obligation to WACHOVIA/WELLS FARGO (“WACHOVIA”).

       19.      The WACHOVIA obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       20.      Plaintiff incurred the WACHOVIA obligation by obtaining goods and services

which were primarily for personal, family and household purposes.

       21.      The WACHOVIA obligation did not arise out of a transaction that was for non-

personal use.

       22.      The WACHOVIA obligation did not arise out of a transaction that was for

business use.

       23.      The WACHOVIA obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       24.      WACHOVIA is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       25.      At some time prior to February 8, 2021, the WACHOVIA obligation was

allegedly purchased by and/or sold to KWA.




                                            Page 5 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 6 of 17 PageID: 6




       26.     KWA did not obtain a license from the New Jersey Department of Banking and

Insurance prior to making attempts to collect the obligation as required by law. See Veras v.

LVNV Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar. 17, 2014); Lopez v. Law

Offices of Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J. Sept. 14, 2016); Latteri

v. Mayer, 2018 U.S. Dist. LEXIS 85926 (D.N.J. May 22, 2018); and New Century Fin. v.

Trewin, 2018 N.J. Super. Unpub. LEXIS 1688 (May 24, 2018).

       27.     In an attempt to collect on the WACHOVIA obligation, Defendants caused to be

delivered to Plaintiff a letter dated February 8, 2021, which was addressed to Plaintiff. A copy

of said letter is annexed hereto as Exhibit A, which is fully incorporated herein by reference.

       28.     KWA did not obtain a license from the New Jersey Department of Banking and

Insurance prior to authorizing and/or causing KWA to send its February 8, 2021 letter as

required by law. See Veras v. LVNV Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar.

17, 2014); Lopez v. Law Offices of Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J.

Sept. 14, 2016); Latteri v. Mayer, 2018 U.S. Dist. LEXIS 85926; and New Century Fin. v.

Trewin, 2018 N.J. Super. Unpub. LEXIS 1688.

       29.     The February 8, 2021 letter was sent to Plaintiff in connection with the collection

of the WACHOVIA obligation.

       30.     The February 8, 2021 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       31.     The February 8, 2021 letter is the initial written communication sent from

Defendant to the Plaintiff on behalf of KWA.

       32.     Upon receipt, Plaintiff read the February 8, 2021 letter.




                                           Page 6 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 7 of 17 PageID: 7




          33.   The February 8, 2021 letter provides the following information regarding the

balance claimed due on the WACHOVIA obligation:

          Account Balance: $1,552.85

          34.   The February 8, 2021 letter stated in part that:

                Notice: See reverse side for important information

          35.   The reverse side of the February 8, 2021 letter is blank.

          36.   The February 8, 2021 letter does not contain the notices required by 15 U.S.C. §

1692g(a)(3) through (5) of the FDCPA.

          37.   The February 8, 2021 letter did not itemize or breakdown the amount of the debt

by principal, interest, fees and other charges.

          38.   The outstanding balance claimed to be due by Defendants on the WACHOVIA

obligation as of February 8, 2021 included an amount for interest, fees and/or other charges.

          39.   At all times relevant herein, KWA derived income from sources within New

Jersey.

          40.   At all times relevant herein, KWA transacted business in New Jersey.

          41.   KWA is a consumer lender as defined at N.J.S.A. 17:11C-2 et seq.

          42.   KWA is in the business of buying, discounting or endorsing notes, or of

furnishing, or procuring guarantee or security for compensation in amount of $50,000 or less.

          43.   KWA is a sales finance company as defined at N.J.S.A. 17:11C-2 and N.J.S.A.

17:16C-1 et seq.

          44.   The WACHOVIA obligation is an open end loan as defined at N.J.S.A. 17:11C-2

and/or retail charge account as defined at N.J.S.A. 17:16C-1 et seq.




                                            Page 7 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 8 of 17 PageID: 8




       45.     Alternatively, the WACHOVIA obligation is a consumer loan as defined at

N.J.S.A. 17:11C-2.

       46.     KWA engages in the consumer loan business as defined at N.J.S.A. 17:11C-2.

       47.     KWA engages in the business of purchasing defaulted consumer notes, defaulted

consumer loans and/or defaulted retail charge accounts.

       48.     At all times relevant to this matter, KWA did not obtain a license under authority

of the New Jersey Consumer Finance Licensing Act.

       49.     At all times relevant to this matter, KWA did not obtain a license issued by the

New Jersey Department of Banking and Insurance.

       50.     At all times relevant to this matter, KWA did not obtain a license under authority

of the New Jersey Consumer Finance Licensing Act authorizing it to make consumer loans, or to

buy, discount or endorse notes (loans), or to receive interest.

       51.     At no time was KWA authorized to collect the WACHOVIA obligation.

       52.     At no time was KWA authorized to collect the WACHOVIA obligation.

       53.     As KWA did not obtain the appropriate license under the New Jersey Consumer

Finance Licensing Act during the time relevant to this matter, it was prohibited from attempting

to collect on the WACHOVIA obligation.

       54.     As KWA did not obtain the appropriate license issued by the New Jersey

Department of Banking and Insurance at all relevant to this matter, it was prohibited from

attempting to collect on the WACHOVIA obligation.

       55.     As KWA did not obtain the appropriate license under the New Jersey Consumer

Finance Licensing Act at all times prior to February 8, 2021, KWA was prohibited from

attempting to collect on the WACHOVIA obligation.



                                            Page 8 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 9 of 17 PageID: 9




       56.    As KWA did not obtain the appropriate license issued by the New Jersey

Department of Banking and Insurance at all times prior to February 8, 2021, KWA was

prohibited from attempting to collect on the WACHOVIA, N.A. obligation.

       57.    KWA knew or should have known that its actions violated the FDCPA.

       58.    KWA knew or should have known that its actions violated the FDCPA.

       59.    Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review their actions

to ensure compliance with the law.

                        POLICIES AND PRACTICES COMPLAINED OF

       60.    It is Defendants' policy and practice to collect or attempt to collect debts, which

violate the FDCPA, by inter alia:

              (a)     Using false, deceptive or misleading representations or means in
                      connection with the collection of a debt;

              (b)     Threatening to take any action that cannot legally be taken or that is not
                      intended to be taken;

              (c)     Using unfair or unconscionable means to collect or attempt to collect any
                      debt;

              (d)     Making a false representation of the character or amount of the debt; and

              (e)     Failing to provide notices required by the FDCPA.

       61.    Defendants have made collection attempts against at least 50 natural persons in

the state of New Jersey within one year of this Complaint on behalf of KWA.


                                          COUNT I

                    FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                1692 et seq. VIOLATIONS




                                         Page 9 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 10 of 17 PageID: 10




        62.      Plaintiff, on behalf of herself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        63.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        64.      Defendant’s letter would cause the least sophisticated consumer to be confused

about his or her rights.

        65.      Defendant’s letter would mislead the least sophisticated consumer to believe that

Defendants could legally attempt to collect the debt.

        66.      Defendant’s letter would cause the least sophisticated consumer to be confused as

to whether the balance could and/or would increase.

        67.      Defendant’s letter would cause the least sophisticated consumer to be confused as

to whether the balance included an amount for interest.

        68.      Defendant’s letter would cause the least sophisticated consumer to be confused as

to whether the balance included an amount for costs and/or fees.

        69.      Defendant’s letter would cause the least sophisticated consumer to believe that

Defendants had the legal ability to attempt to collect the debt and that KWA had acquired the

appropriate licenses or had otherwise complied with New Jersey regulations.

        70.      A violation of New Jersey laws, despite no private cause of action, can form the

basis of a violation of the FDCPA. See Chulsky v. Hudson Law Offices, P.C., 777 F.Supp.2d 823

(D.N.J. 2011).

        71.      Defendants’ attempt to collect the alleged debt without first obtaining the

license(s) and/or registrations necessary under New Jersey law violated various provisions of the




                                               Page 10 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 11 of 17 PageID: 11




FDCPA including but not limited to:          15 U.S.C. § 1692e; § 1692e(2)(A); § 1692e(5); §

1692e(10); and § 1692f et seq.

       72.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiff and others similarly situated.

       73.     Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiff and others similarly situated.

       74.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely implying that

they had the right or legal authority to collect debts from Plaintiff and others similarly situated.

       75.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by not disclosing that the

amount allegedly due on the WACHOVIA obligation included an amount for interest and an

amount for costs and/or fees.

       76.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by not disclosing that the

amount allegedly due on the WACHOVIA obligation was subject to increase due to interest,

costs and/or fees.

       77.     15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

false representation of the character, amount or legal status of a debt.

       78.     Defendants violated 15 U.S.C. § 1692e(2)(A) by failing to advise Plaintiff and

others similarly situated that interest was continuing to accrue on the judgment obtained.

       79.     Defendants violated 15 U.S.C. § 1692e(2)(A) by failing to advise Plaintiff and

others similarly situated that court costs and/or fees were continuing to accrue on the judgment

obtained.




                                            Page 11 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 12 of 17 PageID: 12




       80.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount or legal status of a debt.

       81.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

charging or collecting interest under the New Jersey Consumer Finance Licensing Act.

       82.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

collecting on the WACHOVIA obligation because they failed to comply with the New Jersey

Consumer Finance Licensing Act.

       83.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were not registered

with or authorized to do business in New Jersey.

       84.     15 U.S.C. § 1692e(5) of the FDCPA prohibits a debt collector from threatening to

take any action that cannot legally be taken or that is not intended to be taken.

       85.     Defendants violated 15 U.S.C. § 1692e(5) by attempting to collect the alleged

debt without first obtaining the license(s) and/or registration(s) necessary under New Jersey law.

       86.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       87.     Defendants violated 15 U.S.C. § 1692e(10) by attempting to collect the alleged

debt without first obtaining the license(s) necessary under New Jersey law.

       88.     15 U.S.C. § 1692f et seq. of the FDCPA prohibits a debt collector from using

unfair or unconscionable means to collect or attempt to collect any debt.

       89.     Defendants violated 15 U.S.C. § 1692f et seq. of the FDCPA by attempting to

collect interest, which it is not authorized or permitted by law to charge or collect.

       90.     Defendants’ conduct as described herein violated 15 U.S.C. § 1692g et seq.




                                           Page 12 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 13 of 17 PageID: 13




       91.     Defendants should be disgorged of all money collected from members of the class

during the relevant period as ill-gotten gains.

       92.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       93.     Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors.

       94.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       95.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       96.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       97.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and her attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages, including but not limited

to a disgorgement of all money collected during the relevant period;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.




                                           Page 13 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 14 of 17 PageID: 14




                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: August 19, 2021                                Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff

                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: August 19, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 14 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 15 of 17 PageID: 15




             EXHIBIT

                                  A



                                 Page 15 of 15
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 16 of 17 PageID: 16
Case 2:21-cv-15743-SDW-MAH Document 1 Filed 08/19/21 Page 17 of 17 PageID: 17
